Ward, J. (dissenting). It is my best judgment, reluctantly arrived at due to sympathy for appellee, that the majority opinion reaches an erroneous conclusion, and that the error is such moment that it deserves comment. Due to the facts and issues in this case, regardless of whatever view may be taken, appellee is not entitled to recover if in fact he was an agricultural farm laborer as that term is used in Ark. Stats., § 81-1302 (c) (1). To begin with, agricultural farm labor is a broader term than farm labor. Many cases have held this to be true. In the case of Cook v. Massey, (Idaho), 220 P. 1088, it was stated that the term “agricultural labor” is much broader and more comprehensive than is the term ‘ ‘ farm labor. ’ ’ Our statute might be said to include both. In this case appellee’s own testimony and the testimony of his employer [both of whom must be considered interested in recovery] show: Carter, the employer, owned from 18 to 20 acres of land in a rural section on which were located several dwellings and barns; appellee received $100 per month plus a house, lights and gas to feed, water and look after a number of horses and cows and to clean stalls and repair barns and fences; and Carter derived a profit from this operation. Sometimes Carter bought and sold horses and cattle. On several occasions, in his testimony, Carter spoke of the place as his “farm.” In order to determine what definition our courts have given to the terms “agricultural operations” and “farming” we have examined several authorities, among which, are the following: 2 C. J. 988; Hight v. Industrial Commission, 44 Ariz. 129, 34 Pac. 2d 404; Greischar v. St. Mary’s College, 176 Minn. 100, 222 N. W. 525; DeFontenay v. Childs, 93 Mont. 480, 19 P. 2d 650, and Beyer v. Decker, 159 Md. 289, 150 A. 804. All these cases and authority say that feeding and raising cattle and/or horses comes within the term agricultural farming. In the Might case the court used this language: “Every standard authority that defines the word ‘agricultural’ includes in the definition the rearing and care of livestock. ’ ’ Now let us examine some of the cases presented by appellee to rebut the above array of authority. 1. Pridgen v. Murphy, 44 Ga. App. 147, 160 S. E. 701. In this case a man who rode over a pine forest to check on the flow of turpentine resin was held not to be a farm laborer. It was stated that the U. S. Supreme Court had held that producing turpentine was not farming. 2. Carrol v. General Necessities Corp., 233 Mich. 541, 207 N. W. 831. In this case a man used horses in the drayage business. In the winter time when he had no use for the horses he kept them in a barn which he rented for the purpose. The court held this was not farming. 3. Matis v. Schaeffer, et al., 270 Pa. 114, 113 A. 64. Claimant was employed to work for a party who was engaged in the coal business in a city, but on the occasion when he was injured he had gone out to a farm to do some incidental work for his employer. The court held he was not engaged in farming on the ground that the statute applied to the general character of employment and not to incidental work. Applying the same rule here it must be said that appellee’s main or general employment was on the farm and not in the pressing shop. 4. Mattison, et al. v. Dunlap, et al., 191 Okla. 168, 127 P. 2d 140. In a per curiam opinion the court held claimant was not engaged in farm activities. The meager facts set forth show that he was engaged in building a garage at the home of an attorney located on 20 acres of land which was covered with ravines and not planted. He did keep a few saddle horses. The decision turned on the statutory definition of a “farm” to be land devoted to agriculture, either to raising crops, or pasture, or both. We do not possibly see any merit in appellee’s contention that (a) the same corporation owned both the farm and the cleaning establishment or (b) that the farm was used to advertise the cleaning business. (a) If this contention is adopted then John Doe could own a mercantile business in Little Rock and own a cotton farm in Mississippi County and classify both as mercantile. (b) The admitted evidence is that Carter made a profit from this farm. The general conception of advertising is that it is very expensive. Nor can we see how showing his horses in other states would help his cleaning business in Port Smith. It seems to me that the majority opinion should not stand unless the court can present a workable definition of agricultural farm operations by which the facts here are distinguished from activities commonly known as such. Such an attempt would probably result in confusion and uncertainties. My fears are that the majority opinion is the beginning of a “nibbling” process that could circumvent the clear intent of the statute. In tbe language of Pestlin v. Haxton Canning Company, 80 N. Y. S. 2d 869, 274 App. Div. 144, “This clear and definite legislative purpose must not be ‘whittled away by strained construction or false findings’.”